                           Case 2:19-cr-00013-DLC Document 30 Filed 08/22/19 Page 1 of 3



              JOHN RHODES
              Assistant Federal Defender
              Federal Defenders of Montana
              Missoula Branch Office
              125 Bank Street, Suite 710
              Missoula, MT 59802
              Phone: (406) 721-6749
              Fax: (406) 721-7751
              Email: john_rhodes@fd.org

              Attorney for Defendant



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MONTANA
                                            BUTTE DIVISION

               UNITED STATES OF AMERICA,                            CR 19-13-BU-DLC

                                  Plaintiff,
                                                             MOTION TO CHANGE PLEA
               vs.

               FABJAN ALAMETI,

                                 Defendant.


                        FABJAN ALAMETI (“Mr. Alameti”), the above-named Defendant, by and

              through his counsel of record, JOHN RHODES and the FEDERAL DEFENDERS OF

              MONTANA, hereby moves this Court to allow him to enter to Count I and Count III

              of the indictment in this case. Both counts charge making a false statement to a

              federal officer in a matter involving terrorism, in violation of 18 U.S.C. § 1001.


Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, MT 59802
(406) 721-6749                                           1
                           Case 2:19-cr-00013-DLC Document 30 Filed 08/22/19 Page 2 of 3



                        A fully executed Plea Agreement will be filed under separate cover with no

              requirement to seal.

                        Government counsel has been notified of the filing of this motion.

                        Dated this 22nd day of August, 2019.

                                                                     FABJAN ALAMETI

                                                               By:   /s/ John Rhodes
                                                                     JOHN RHODES
                                                                     Assistant Federal Defender
                                                                     Federal Defenders of Montana
                                                                            Counsel for Defendant




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, MT 59802
(406) 721-6749                                            2
                           Case 2:19-cr-00013-DLC Document 30 Filed 08/22/19 Page 3 of 3



                                          CERTIFICATE OF SERVICE

                        I hereby certify that on August 22, 2019, a copy of the foregoing document was

              served on the following persons by the following means:

              1, 2     CM-ECF
                       Hand Delivery
              4        Mail
                       Overnight Delivery Service
                       Fax
              3        E-Mail

              1.        CLERK, UNITED STATES DISTRICT COURT

              2.        JEFFREY K. STARNES
                        Assistant United States Attorney
                              Counsel for the United States of America

              3.        DEREK HART
                        United States Probation Office

              4.        FABJAN ALAMETI
                            Defendant

                                                               By:   /s/ John Rhodes
                                                                     JOHN RHODES
                                                                     Assistant Federal Defender
                                                                     Federal Defenders of Montana
                                                                            Counsel for Defendant




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, MT 59802
(406) 721-6749                                             3
